DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, 8, 12, 14-16, 23-24, 30-32, and 35-36, drawn to a conformable apparatus comprising a contact layer made of  a plurality of contact elements flexibly connected and a backing layer, classified in B29C33/301.
II. Claims 37-40 and 44-45, drawn to a system for placing, treating, and cooling a composite material, classified in B29C70/342,384.
III. Claims 47, 49-51, 58, 60 and 63, drawn to a method for placing, heating, and compressing a composite material with a conformable apparatus and a tool, classified in B29C70/44.
IV. Claim 67, drawn to a method of sizing a conformable apparatus based on processing requirements, classified in B29C33/308 and/or B28B7/025.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombination and combination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the Invention I (i.e. the subcombination) requires a conformable apparatus with a protective coating covering, at least one inflatable bladder, a plurality of treatment zones, a plurality of heat zones, contact elements having a polygonal/hexagonal cross-sectional shape, and contact elements connected via a tongue-and-groove-type joint whereas Invention II (i.e. the combination) does not. The subcombination has separate utility such as 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions I and III are related as apparatus and process for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case, the process as claimed can be practiced by another and materially different apparatus. For instance, Invention I (i.e. the apparatus) requires a conformable apparatus a protective coating covering, at least one inflatable bladder, each contact element of said plurality of contact elements is flexibly connected to at least one adjacent contact element of said plurality of contact elements via a tongue-and-groove-type joint, and contact elements having a polygonal/hexagonal cross-sectional shape whereas Invention III (i.e. the process) does not. Thus, the process as claimed can be practiced by another and materially different apparatus. In addition, the apparatus as claimed can be used to practice another and materially different process. For instance, the apparatus as claimed can be used a molding member/platform in a compression/imprinting/3D-printing system for pressing/shaping non-composite materials.


Inventions I and IV are related as apparatus and process for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case, the process as claimed can be practiced by another and materially different apparatus. For instance, Invention I (i.e. the apparatus) requires a conformable apparatus a protective coating covering, at least one inflatable bladder, a plurality of treatment zones, a plurality of heat zones, a plurality of contact elements, each contact element of said plurality of contact elements is flexibly connected to at least one adjacent contact element of said plurality of contact elements via a tongue-and-groove-type joint, and contact elements having a polygonal/hexagonal cross-sectional shape whereas Invention IV (i.e. the process) does not. Thus, the process as claimed can be practiced by another and materially different apparatus. In addition, the apparatus as claimed can be used to practice another and materially different process. For instance, the apparatus as claimed can be used a molding member/platform in a compression/imprinting/3D-printing system for pressing/shaping non-composite materials and/or the sizing can be based on the size/dimension of the desired molded article. 
Inventions II and III are related as apparatus and process for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case, the process as claimed can be practiced by another and materially different apparatus. For instance, Invention II (i.e. the apparatus) requires a plurality of contact elements wherein each contact element of said plurality of contact elements is flexibly connected to at least one adjacent contact element of said plurality of contact elements, a mechanical arm, a computerized control system in communication with said mechanical arm, an application head, and a cooling source whereas Invention III (i.e. the process) does not. Thus, the process as claimed can be practiced by another and materially different apparatus.
Inventions II and IV are related as apparatus and process for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case, the process as claimed can be practiced by another and materially different apparatus. For instance, Invention II (i.e. the apparatus) requires a plurality of contact elements wherein each contact element of said plurality of contact elements is flexibly connected to at least one adjacent contact element of said plurality of contact elements, a mechanical arm, a computerized control system in communication with said mechanical arm, an application head, and a cooling source whereas Invention IV (i.e. the process) does not. Thus, the process as claimed can be practiced by another and materially different apparatus. Furthermore, Invention II (i.e. the apparatus) as claimed can be used to practice another and materially different process.
Inventions III and IV are directed to related subject matter (i.e. methods using a conformable apparatus). The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, function, and/or effect. For instance, Invention III requires a conformable apparatus comprising a contact layer that comprises a plurality of contact elements, a backing layer, a plurality of treatment zones, and a plurality of heat zones whereas Invention IV does not. Thus, Inventions III and IV have a materially different design, function, and/or effect. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
the inventions have acquired a separate status in the art in view of their different/separate classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (i.e. searching different classes/subclasses or electronic resources, or employing different search queries; See MPEP 808.02);
the prior art applicable to one invention would not likely be applicable to another invention; and/or
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625. The examiner can normally be reached 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/JERZI H MORENO HERNANDEZ/             Examiner, Art Unit 1743